Title: To Alexander Hamilton from Meletiah Jordan, 1 April 1790
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] April 1, 1790. “… The severity of the weather has prevented any exportations or importations (were they admissable) for this last Quarter, so that my sending blank returns of such business will I hope be dispensed with.… There is no possible mode of remitting from hence but in Specie to Boston, by Coasting Vessels. I must confess I would not wish to send such sums on my own risk therefore shall be glad you would point out what I must adopt for such remittance with safety to myself, & satisfaction to the United States.… I have in my last letters to you Sir represented the detached situation of the district, and the necessity of having a Boat to perform services.…”
